Citation Nr: 0401279	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the RO adjudicated the issue of entitlement to 
service connection on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issue on the title page as whether new and material 
evidence has been provided to reopen the claim for service 
connection.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for schizophrenia was previously denied in multiple 
decisions, the most recent of which was an August 1998 Board 
decision.

2.  Evidence received since the August 1998 Board decision is 
new and bears directly and substantially on the question of 
whether the veteran's current diagnosis of schizophrenia is 
related to service.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

The Board has considered this new legislation with regard to 
the issue on appeal.  In this case, the veteran was notified 
of the VCAA provisions in a March 2001 letter.  Given the 
Board's partial disposition of this case and the requested 
actions outlined in the REMAND section of this decision, no 
further analysis of VCAA compliance in this case is warranted 
at this time. 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim of entitlement to service 
connection for a nervous disorder was initially denied in an 
unappealed November 1985 rating decision.  In a subsequent 
unappealed rating decision, issued in December 1985, the RO 
denied entitlement to service connection for a nervous 
disorder, to include chronic schizophrenia.  

Thereafter, by a November 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen this claim.  The veteran appealed this 
decision and, in an August 1998 decision, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen his claim.  Specifically, the 
Board noted that there was no evidence to suggest that the 
veteran's variously diagnosed psychiatric disorder, including 
schizophrenia, had its origin in service or was the direct 
result of the veteran's period of service and/or the manner 
of his separation therefrom.  

The August 1998 Board decision is final under 38 U.S.C.A. 
§ 7104(a).  Accordingly, the veteran's claim of entitlement 
to service connection for schizophrenia can only be reopened 
on the basis of new and material evidence submitted since the 
August 1998 decision.

In this regard, the Board notes that the veteran's claims 
file now includes two statements from C. Parker, M.D., as 
well as a progress note signed by R.R. Tamimi, M.D.  Both of 
these healthcare providers are VA physicians.  The statements 
from Dr. Parker and the treatment report signed by Dr. Tamimi 
note that the veteran's schizophrenia was present during the 
veteran's period of service.  

The Board has reviewed this evidence and finds that it bears 
directly and substantially on the question of whether the 
veteran's current psychiatric disorder is related to his 
period of military service.  Accordingly, the Board deems 
this evidence to be new and material and the veteran's claim 
of entitlement to service connection for schizophrenia is 
reopened.  See Hodge v. West, 155 F.3d at 1363 (the veteran 
is not required to demonstrate that new and material 
evidence, in and of itself, would probably change the outcome 
of the claim; rather, the emphasis is on the completeness of 
the evidentiary record).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia; 
to that extent only, the appeal is granted.


REMAND

As indicated above, the claims file now contains evidence 
suggesting a causal link between in-service psychiatric 
treatment and the veteran's current disability.  

Upon consideration of the newly submitted evidence, the Board 
notes that the question of whether the veteran's current 
schizophrenia is related to his period of military service is 
a medical determination which must be made from the record, 
without resort to independent medical judgment by the RO.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board finds that a medical opinion is required 
for an adequate determination of the issue of entitlement to 
service connection for schizophrenia.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric complaints prior to, 
during, and after his period of military 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Then, the RO should make arrangements 
for the veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his psychiatric disorder(s).  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner is requested to offer an opinion 
with supporting analysis, as to (1) 
whether the veteran currently has a 
psychiatric disorder, to include 
schizophrenia; (2) if psychiatric 
disorder(s) is/are present, what is the 
approximate date of clinical onset; and 
(3) if the date of clinical onset is 
prior to the veteran's enlistment into 
military service, whether it is at least 
as likely as not that a psychiatric 
disorder was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of the veteran's period of 
military service.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issue on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



